OFFICE      OF THE ATTORNEY     GENERAL   OF TEXAS
                             AUSTIN




Honorable George n. cox
state Health orrhw
Auetln,   Texae




                                           ./
            mir will aakfmfledge ‘rsoe%it or your letter       0r
 June 81, 191443,regarding thq constitutionality      or House
 Bill 825, e gsnera@ogd-i,     drugs and aosti?tlcs eat intro-
 duced but not mydtsqfat      ehy Regular EMsion of the 46th
 Leglsle turo .     \ ‘,,         ‘>. . ..
                    ‘\\  \
            With nn&a&r:      the &ur&     here been Tory liberal
.in oonrtru$rigvmaotnh~ts     Qsq%&md to proteot the publio
 health u&m the eta& .polSjr pliirer.        Xx parts Vaughan,
 93 Cd&’ m       J&3, 240 S1~W.,,6?3; Cozlns ~8’. state, 09
 Crlm.,4to 4’ 92; 28!W3. w. X%B. Dslegatlons      or authority   to
 boar& o f health-~ ar& ,_seldofi held unwarrented.   See 12 R. 0.
 I,. 1206.
             In the -*i&d or rood end drug lrgialation,      uhllr
eneatmnte or the state must not aonrliat with superior fed-
eral legislation,     a broad lattitude  is allowed the stats in
proteoting    its altizena from adulterated,    impure or miabrand-
ed arti.ales    In raopact to purely lntraetate   transaotions     if
the enaetnwnt does not burden or interfere       with interstate
eomerce.      Royal Baking Powder compeny vs. Enrerson (C.C .A.
xck..l020)    270 Fed. 429, appeal dlaniased (1922), 43 Sup.
Honorable   George w. COX, Page 2


Ct. 166, 200 U.S. 762, 67 L. Ed. 96; MoDermott vs. State
or Wisoonsin (1913) 288 u. s. 156, 33 sup. ct. 431, 57 L.
Ed. 754, Ann. Cas, 1915a, 39, 47 L.R.A. (N.S.) 984.   In
the case or H.B. 226 a studlous erfort  seems to have bern
made to avoid aontllot with the Bsderal Food and Drugs Act,
62 Stat. 1040, 21 U.S.C.A. Seas. 301-302.
        Consequently,   It is our opinion,   and you are re-
speotrully  advised that so far as we oan asoertain rrom a
oarerul study of H. B. 225 without haring an opportunity to
consider its relation    to the multitude of diverse fact sit-
uatlons whlah might arise In its application,    the bill does
not offend the State or Federal Constitutions    insofar aa it
arreots Intrastate   transactions.

                                          Yours   vdry   truly

                                     ATTORNEY
                                            CENERALOF TE$AS


                                     BY
                                                          Asafstant